Dismissed and Opinion Filed July 30, 2015




                                        S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-15-00393-CV

               IN THE INTEREST OF H. G. P. C. AND Z.A.C., CHILDREN


                      On Appeal from the 254th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DF-07-16957

                             MEMORANDUM OPINION
              Before Chief Justice Wright, Justice Lang-Miers, and Justice Stoddart
                                Opinion by Chief Justice Wright
        Appellant filed a notice of appeal stating she desired to appeal the trial court’s “order

granting the setting aside the Protective Order reversing the Mediated Settlement Agreement,”

which she states was signed by the trial court on February 27, 2015. Because the clerk’s record

does not include such an order, by order dated June 29, 2015, we ordered appellant to obtain a

supplemental clerk’s record including any appealable order within ten days of the date of the

order. We cautioned appellant that failure to comply with the Court’s order could result in the

dismissal of the appeal without further notice. To date appellant has not complied with the

Court’s order. Accordingly, we dismiss this appeal. See TEX. R. APP. P. 42.3(b),(c).



150393F.P05                                       /Carolyn Wright/
                                                  CAROLYN WRIGHT
                                                  CHIEF JUSTICE
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

IN THE INTEREST OF H. G. P. C. AND                 On Appeal from the 254th Judicial District
Z.A.C., CHILDREN                                   Court, Dallas County, Texas
                                                   Trial Court Cause No. DF-07-16957.
No. 05-15-00393-CV                                 Opinion delivered by Chief Justice Wright.
                                                   Justices Lang-Miers and Stoddart
                                                   participating.

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

       It is ORDERED that each party bear its own costs of this appeal.


Judgment entered July 30, 2015.




                                             –2–